 
Exhibit 10.1
 
 
 
 
 
 
 
 
LOWE’S COMPANIES, INC.


DIRECTORS’ DEFERRED COMPENSATION PLAN

 
 
 

 
Effective July 1, 1994
 
 
 
 
 

--------------------------------------------------------------------------------



 
 
TABLE OF CONTENTS



                        Page


1.         
  PURPOSE.                                                                                   
   1
 
2.          
 DEFINITIONS.                                                                                
1
 
3.           
PARTICIPATION.                                                                            3
 
4.         
  VESTING.                                                                                  
3
 
5.            DEFERRAL
ELECTION.                                                                         
 3
 
6.            EFFECT OF NO
ELECTION.                                                4
 
7.             DEFERRED CASH
BENEFITS.                                                                            4
 
8.             DEFERRED STOCK
BENEFITS.                                                                     4
 
9.           
 DISTRIBUTIONS.                                                                             5
 
10.           COMPANY’S
OBLIGATION.                                                                                  5
        
11.           CONTROL BY
PARTICIPANT.                                                                  5
 
12.           CLAIMS AGAINST PARTICIPANT’S DEFERRED
BENEFITS.                                                      5
 
13.           AMENDMENT OR
TERMINATION.                                                                        6
 
14.           NOTICES.                                                                                        6
 
15.           WAIVER.                                                                                        6
 
16.           CONSTRUCTION.                                                                                  6


 
 
 

--------------------------------------------------------------------------------

 

 
1.           PURPOSE.


The Lowe’s Companies, Inc. Directors’ Deferred Compensation Plan (the “Plan”),
is intended to constitute a deferred compensation plan for corporate directors’
fees.


2.           DEFINITIONS.


The following definitions apply to this Plan and to the Deferral Election Forms.


(a)           Beneficiary or Beneficiaries means a person or persons or other
entity designated on a Beneficiary Designation Form by a Participant as allowed
in subsection 9(c) of this Plan to receive Deferred Benefit payments.  If there
is no valid designation by the Participant, or if the designated Beneficiary or
Beneficiaries fail to survive the Participant or otherwise fail to take the
Deferred Benefit, the Participant’s Beneficiary is the first of the following
who survives the Participant:  a Participant’s spouse (the person legally
married to the Participant when the Participant dies); the Participant’s
children in equal shares; and the Participant’s estate.


(b)           Beneficiary Designation Form means a form acceptable to the
Chairman of the Committee or his designee used by a Participant according to
this Plan to name his Beneficiary or Beneficiaries who will receive all Deferred
Benefit payments under this Plan if he dies.


(c)           Board means the board of directors of the Company.


(d)           Committee means the Compensation/Employee Stock Option Committee
of the Board.


(e)           Committee Fees means the portion of a Director’s Compensation that
is payable in cash for his service on committees of the Board, according to the
Company’s established rules and procedures for compensating Directors.


(f)           Company means Lowe’s Companies, Inc. and any successor business by
merger, purchase or otherwise that maintains the Plan.


(g)           Compensation means a Director’s Committee Fees and Retainer Fees
for the Deferral Year.


(h)           Deferral Election Form means a document governed by the provisions
of section 5 of this Plan, including the related Beneficiary Designation Form
that applies to all of that Participant’s Deferred Benefits under the Plan.


(i)           Deferral Year means a calendar year for which a Director has an
operative Deferral Election Form.


(j)           Deferred Benefit means a Deferred Cash Benefit or a Deferred Stock
Benefit under the Plan for a Participant who has submitted an operative Deferral
Election Form pursuant to section 5 of this Plan.

 

--------------------------------------------------------------------------------


 
 
       (k)           Deferred Cash Account means that bookkeeping record
established for each Participant who elects a Deferred Cash Benefit under this
Plan.  A Deferred Cash Account is established only for purposes of measuring a
Deferred Cash Benefit and not to segregate assets or to identify assets that may
or must be used to satisfy a Deferred Cash Benefit.  A Deferred Cash Account
will be credited with the Participant’s Compensation deferred according to a
Deferral Election Form and according to section 7 of this Plan.  A Deferred Cash
Account will be credited periodically with amounts based upon interest rates
established under subsection 7 of this Plan.


(l)            Deferred Cash Benefit means the Deferred Cash Benefit elected by
a Participant under section 5 that results in payments governed by sections 7
and 9.


(m)          Deferred Stock Account means that bookkeeping record established
for each Participant who elects a Deferred Stock Benefit under this Plan.  A
Deferred Stock Account is established only for purposes of measuring a Deferred
Stock Benefit and not to segregate assets or to identify assets that may or must
be used to satisfy a Deferred Stock Benefit.  A Deferred Stock Account will be
credited with the Participant’s Compensation deferred as a Deferred Stock
Benefit according to a Deferral Election Form and according to section 8 of this
Plan.  A Deferred Stock Account will be credited periodically with amounts
determined by the Committee under subsection 8 of this Plan.


(n)           Deferred Stock Benefit means the Deferred Benefit elected by a
Participant under section 5 that results in payments governed by sections 8
and 9.


(o)           Directors means those duly elected members of the Board who are
not employees of the Company.


(p)           Election Date means the date established by this Plan as the date
before which a Director must submit a valid Deferral Election Form to the
Committee.  A separate election will be made for each calendar year.  Directors
will be eligible to defer their Compensation payable for the third and fourth
calendar quarters of 1994.  The deferral election for 1994 Compensation must be
made on or before July 1, 1994.  For each Deferral Year other than 1994, the
Election Date is December 31 of the calendar year preceding the calendar year in
which the Compensation otherwise would be payable.  However, for an individual
who becomes a Director during a Deferral Year, the Election Date is the
thirtieth day following the date that he becomes a Director.  Despite the three
preceding sentences, the Committee may set an earlier date as the Election Date
for any Deferral Year.


(q)          Participant, with respect to any Deferral Year, means a Director
whose Deferral Election Form is operative for that Deferral Year according to
section 5 of this Plan.


(r)           Plan means the Lowe’s Companies, Inc. Directors’ Deferred
Compensation Plan.


(s)           Retainer Fee means that portion of a Director’s Compensation that
is payable in cash and that is fixed and paid without regard to his service on
committees.
 
 
2

--------------------------------------------------------------------------------



 
(t)           Terminate, Terminating, or Termination, with respect to a
Participant, mean cessation of his relationship with the Company as a Director
whether by death, disability or severance for any other reason.  Unless the
Committee determines otherwise in its sole discretion, Terminate, Terminating,
or Termination do not include situations where the Participant becomes employed
by the Company or one of its subsidiaries.


3.           PARTICIPATION.


A Director becomes a Participant for any Deferral Year by filing a valid
Deferral Election Form according to section 5 on or before the Election Date for
that Deferral Year, but only if his Deferral Election Form is operative
according to section 5.

4.           VESTING.


Each Participant is immediately and fully vested in amounts deferred under the
program.  Each Participant is also immediately and fully vested on the
“earnings” credited to his or her account.


5.           DEFERRAL ELECTION.


A deferral election is valid when a Deferral Election Form is completed, signed
by the electing Director, and received by the Committee Chairman.  Deferral
elections are governed by the provisions of this section.


(a)           A Participant may elect a Deferred Benefit for any Deferral Year
if he is a Director at the beginning of that Deferral Year or becomes a Director
during that Deferral Year.


(b)           Before each Deferral Year’s Election Date, each Director will be
provided with a Deferral Election Form and a Beneficiary Designation
Form.  Under the Deferral Election Form for a single Deferral Year, a
Participant may elect on or before the Election Date to defer the receipt of
all, but not less than all, of his Compensation for the Deferral Year that will
be earned and payable after the Election Date.


(c)           A Participant may complete a Deferral Election Form for either a
Deferred Cash Benefit or a Deferred Stock Benefit for amounts deferred from his
Compensation.  Alternatively, a Participant may complete a Deferral Election
Form that provides that amounts deferred from his Compensation will be allocated
between a Deferred Cash Benefit and a Deferred Stock Benefit in 25% multiples.


(d)           A Participant may not elect to convert a Deferred Cash Benefit to
a Deferred Stock Benefit.  A Participant may not elect to convert a Deferred
Stock Benefit to a Deferred Cash Benefit.


(e)           If it does so before the last business day of the Deferral Year,
the Committee may reject any Deferral Election Form, and the Committee is not
required to state a reason for any
 
 
3

--------------------------------------------------------------------------------


 
 
rejection.  However, the Committee’s rejection of any Deferral Election Form
must be based upon action taken without regard to any vote of the Director whose
Deferral Election Form is under consideration, and the Committee’s rejections
must be made on a uniform basis with respect to similarly situated
Directors.  If the Committee rejects a Deferral Election Form, the Director must
be paid the amounts he would then have been entitled to receive if he had not
submitted the rejected Deferral Election Form.
 
(f)           A Director may not revoke a Deferral Election Form after the
Deferral Year begins.  Any revocation before the beginning of the Deferral Year
is the same as a failure to submit a Deferral Election Form.  Any writing signed
by a Director expressing an intention to revoke his Deferral Election Form and
delivered to a member of the Committee before the close of business on the
relevant Election Date is a revocation.


6.           EFFECT OF NO ELECTION.


A Director who has not submitted a valid Deferral Election Form to the Committee
on or before the relevant Election Date may not defer his Compensation for the
Deferral Year under this Plan.  A decision to defer or not to defer one year’s
cash Compensation will not affect a Director’s previous deferrals or his or her
ability to defer future years’ cash Compensation.


7.           DEFERRED CASH BENEFITS.


               Deferred Cash Benefits will be set up in a Deferred Cash Account
for each Participant and credited with interest at Wachovia Bank and Trust
Company’s prime rate plus 1%, adjusted each quarter.  Deferred Cash Benefits are
credited to the applicable Participant’s Deferred Cash Account as of the day
they would have been paid but for the deferral.  Interest is credited on the
first day of each month based on the Deferred Cash Account balance at the end of
the preceding day.


8.           DEFERRED STOCK BENEFITS.


Participants’ Deferred Stock Benefits are governed by this section.


(a)           Deferred Stock Benefits shall be credited to a Deferred Stock
Account as of the date on which the Compensation would have been paid.  A
Deferred Stock Account shall be credited with the number of whole and fractional
shares of Company common stock that a Participant could have purchased with
amounts deferred from his Compensation based on the closing price of Company
common stock on the New York Stock Exchange on the day on which the deferred
Compensation would have been paid.  The value of a Deferred Stock Account on any
date shall be the value of the Company common stock (whole and fractional
shares) credited to the account based on the immediately preceding closing price
of Company common stock on the New York Stock Exchange.


(b)           A Deferred Stock Account also shall be credited with any dividends
that would have been paid on the whole shares of Company common stock credited
to the account.  A Deferred Stock Account shall be credited with the number of
whole and fractional shares of

 
 
4

--------------------------------------------------------------------------------


 
 
Company common stock that a Participant could have purchased with such dividends
based on the closing price of the Company common stock on the day before such
dividends are credited to the account.
 
9.           DISTRIBUTIONS.


(a)           All distributions will be made as soon as practicable after a
Participant ceases to be a Director for any reason; provided, however, that no
distributions will be made until at least six months following the last date
that deferred Compensation is credited to a Participant’s Deferred Stock
Account.


(b)           All Deferred Cash Benefits and all Deferred Stock Benefits, less
withholding for applicable income and employment taxes, shall be paid in a
single sum in cash.  A Deferred Cash Benefit will equal the balance standing to
the credit of the Participant in his Deferred Cash Account on the last day of
the month preceding the date of distribution.  A Deferred Stock Benefit will
equal the fair market value of the Company common stock credited to the
Participant’s account on the last day of the month preceding the date of
distribution.  The fair market value of the Company common stock credited to the
Participant’s Deferred Stock Account will be the closing price of the Company
stock on the last business day of the month preceding the month in which the
distribution is made.  Amounts payable on account of the death of a Director
will be paid to the Beneficiary designated by the Director.


(c)           Deferred Benefits may not be assigned by a Participant or
Beneficiary.  A Participant may use only one Beneficiary Designation Form to
designate one or more Beneficiaries for all of his Deferred Benefits under the
Plan; such designations are revocable.  Each Beneficiary will receive his
portion of the Participant’s Deferred Benefit as soon as practicable following
the Participant’s death.


10.           COMPANY’S OBLIGATION.


                The Plan is unfunded.  The Company shall not be required to
segregate any assets that at any time may represent a Deferred Benefit.  Any
liability of the Company to a Participant or Beneficiary under this Plan shall
be based solely on any contractual obligations that may be created pursuant to
this Plan.  No such obligation of the Company shall be deemed to be secured by a
pledge of, or other encumbrance on, any property of the Company.


11.           CONTROL BY PARTICIPANT.


A Participant has no control over Deferred Benefits except according to his
Deferral Election Forms and his Beneficiary Designation Form.


12.           CLAIMS AGAINST PARTICIPANT’S DEFERRED BENEFITS.


A Deferred Cash Account and a Deferred Stock Account relating to a Participant
under this Plan shall not be subject in any manner to anticipation, alienation,
sale, transfer, assignment, pledge, encumbrance, or charge, and any attempt to
do so is void.  A Deferred Benefit is not
 
 
5

--------------------------------------------------------------------------------


 
 
subject to attachment or legal process for a Participant’s debts or other
obligations.  Nothing contained in this Plan gives any Participant any interest,
lien, or claim against any specific asset of the Company.  A Participant or his
Beneficiary has no rights other than as a general creditor of the Company.
 
13.           AMENDMENT OR TERMINATION.


Except as otherwise provided in this section, this Plan may be altered, amended,
suspended, or terminated at any time by the Board.  No amendment or termination
may adversely affect any Participant’s rights under the program without his or
her consent.  Notwithstanding the preceding sentence, if any amendment to the
Plan, subsequent to the date the Plan becomes effective, adversely affects
Deferred Benefits elected hereunder, after the effective date of any such
amendment, and the Internal Revenue Service declines to rule favorably on any
such amendment or to rule favorably only if the Board makes amendments to the
Plan not acceptable to such Board, the Board, in its sole discretion, may
accelerate the distribution of part or all of the amounts attributable to
affected Deferred Benefits due Participants and Beneficiaries hereunder.


14.           NOTICES.


Notices and elections under this Plan must be in writing.  A notice or election
is deemed delivered if it is delivered personally or if it is mailed by
registered or certified mail to the person at his last known business address.


15.           WAIVER.


The waiver of a breach of any provision in this Plan does not operate as and may
not be construed as a waiver of any later breach.


16.           CONSTRUCTION.


This Plan is created, adopted, and maintained according to the laws of the State
of North Carolina (except its choice-of-law rules) .  It is governed by those
laws in all respects.  Headings and captions are only for convenience; they do
not have substantive meaning.  If a provision of this Plan is not valid or not
enforceable, that fact in no way affects the validity or enforceability of any
other provision.  Use of one gender includes all, and the singular and plural
include each other.

6

--------------------------------------------------------------------------------

 